UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 12, 2010 Date of Report (Date of earliest event reported) CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 001-34611 20-2745790 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) th Avenue, Suite C, Delray Beach, FL (Address of principal executive offices) (Zip Code) (561) 276-2239 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers Effective, August 12, 2010, Jeffrey Perlman, formerly the Company’s Chief Operating Officer is no longer employed bythe Company. SIGNATURE Pursuant to the requirements of the Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELSIUS HOLDINGS, INC. DATE: August 12, 2010 By: /s/ Geary W. Cotton Geary W. Cotton Chief Financial Officer
